DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-3, 5, and 11 are amended.
Claim 4 is cancelled.
Claims 1-3 and 5-16 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SASAKI (US 20160315346 A1).
	Regarding claim 1, SASAKI teaches an all solid storage element laminate (see the all-solid-state lithium secondary battery laminate in the battery, see Figs. 8, 12) comprising:
a plurality of element layers laminated in a thickness direction (see the U1 & U2, U3 & U4 laminated in up and down direction), each element layer of the plurality of element layers (see each of U1 & U2 and U3 & U4) having a plurality of all solid storage elements disposed in a matrix (see the PA1, NA1, PA2, NA2 of U1 & U2 in a matrix, and the PA3, NA3, PA4, NA4 of U3 & U4 in a matrix) such that a first plurality of all solid storage elements of a first element layer (see the PA1, NA1, PA2, NA2 of the U1 & U2) of the plurality of element layers are electrically connected to a second plurality of all solid storage elements of a second element layer (see the PA3, NA3, PA4, NA4 of the U3 & U4) of the plurality of element layers, the first element layer (see U1 & U2) and the second element layer (see U3 & U4) being adjacent to each other in the thickness direction (see Fig. 8),
wherein each of the plurality of all solid storage elements of each element layer of the plurality of element layers has a rectangular parallelepiped shape (see Figs. 8, 12), wherein the first plurality of all solid storage elements of the first element layer (see the PA1, NA1, PA2, NA2 of the U1 & U2)  are disposed such that a first longitudinal direction thereof extends along a first direction (see the left-right first direction) (The front longitudinal direction of the PA1, NA1, PA2, NA2 of U1 & U2 extends along the left-right first direction), and the second plurality of all solid storage elements of the second element layer (see the PA3, NA3, PA4, NA4 of the U3 & U4) are disposed such that a second longitudinal direction thereof extends along a second direction (see the front-back second direction) (The side longitudinal direction of the PA3, NA3, PA4, NA4 of U3 & U4 extends along the front-back second direction) different from the first direction (see Figs. 8, 12).

	Regarding claim 5, regarding the claimed limitations required by claim 1 on which claim 5 depends, SASAKI teaches an all solid storage element laminate (see the all-solid-state lithium secondary battery laminate in the battery, see Figs. 8, 12) comprising: a plurality of element layers laminated in a thickness direction (see the U1 & U2, U3 & U4 laminated in up and down direction), each element layer of the plurality of element layers (see each of U1 & U2 and U3 & U4) having a plurality of all solid storage elements disposed in a matrix (see the PA1, NA1, PA2, NA2 of U1 & U2 in a matrix, and the PA3, NA3, PA4, NA4 of U3 & U4 in a matrix) such that a first plurality of all solid storage elements of a first element layer (see the PA1, NA1, PA2, NA2 of U1 & U2) of the plurality of element layers are electrically connected to a second plurality of all solid storage elements of a second element layer (see the PA3, NA3, PA4, NA4 of U3 & U4) of the plurality of element layers, the first element layer (see U1 & U2) and the second element layer (see U3 & U4) being adjacent to each other in the thickness direction (see Fig. 8).
	Therefore, SASAKI teaches four of the first plurality of all solid storage elements of the first element layer (see the four of PA1, NA1, PA2, NA2 of U1 & U2) overlap with four of the second all solid storage elements of the second element layer (see the four of PA3, NA3, PA4, NA4 of U3 & U4) and adjacent to each another at corner portions thereof (see Figs. 8, 12).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	SASAKI teaches a planar view shape of each of the plurality of the all solid storage elements is polygonal (see Figs. 8, 12).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	SASAKI teaches each of the plurality of all solid storage elements includes a solid electrolyte layer (see the inorganic solid electrolyte layer), a first electrode on a first main surface of the solid electrolyte layer (see the negative electrode active material layer on the bottom surface of the inorganic solid electrolyte layer), and a second electrode on a second main surface of the solid electrolyte layer opposite the first main surface  (see the positive electrode active material layer on the top surface of the inorganic solid electrolyte layer opposite the bottom surface) (see Fig. 8).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	SASAKI teaches the first electrode is a negative electrode (see the negative electrode active material layer) and the second electrode is a positive electrode (see the positive electrode active material layer) (see Fig. 8).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	SASAKI teaches the first element layer (see U1 & U2) is electrically connected to the second element layer in the thickness direction via a plurality of conductive paths (see the second positive electrode collector PC2, the first negative electrode collector NC1) (see Fig. 8).

	Regarding claim 10, regarding the claimed limitations required by claim 1 on which claim 10 depends, SASAKI teaches an all solid storage element laminate (see the all-solid-state lithium secondary battery laminate in the battery, see Figs. 8, 12) comprising: a plurality of element layers laminated in a thickness direction (see the U1, U3 & U4 laminated in up and down direction), each element layer of the plurality of element layers (see each of U1 and U3 & U4) having a plurality of all solid storage elements disposed in a matrix (see the PA1, NA1 of U1 in a matrix, and the PA3, NA3, PA4, NA4 of U3 & U4 in a matrix) such that a first plurality of all solid storage elements of a first element layer (see the PA1, NA1 of U1) of the plurality of element layers are electrically connected to a second plurality of all solid storage elements of a second element layer (see the PA3, NA3, PA4, NA4 of U3 & U4) of the plurality of element layers, the first element layer (see U1) and the second element layer (see U3 & U4) being adjacent to each other in the thickness direction (see Fig. 8).
	Therefore, SASAKI teaches the first element layer has a different number of all solid storage elements than the second element layer (see the discussion above). 


	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.	
	SASAKI teaches a position of the first plurality of all solid storage elements of the first element layer in a planar view of the all solid storage element laminate is different from that of the second plurality of all solid storage elements of the second element layer (see Figs. 8, 12).

	Regarding claim 12, regarding the claimed limitations required by claim 1 on which claim 12 depends, SASAKI teaches an all solid storage element laminate (see the all-solid-state lithium secondary battery laminate in the battery, see Figs. 8, 12) comprising: a plurality of element layers laminated in a thickness direction (see the U1, U3 & U4 laminated in up and down direction), each element layer of the plurality of element layers (see each of U1 and U3 & U4) having a plurality of all solid storage elements disposed in a matrix (see the PA1, NA1 of U1 in a matrix, and the PA3, NA3, PA4, NA4 of U3 & U4 in a matrix) such that a first plurality of all solid storage elements of a first element layer (see the PA1, NA1 of U1) of the plurality of element layers are electrically connected to a second plurality of all solid storage elements of a second element layer (see the PA3, NA3, PA4, NA4 of U3 & U4) of the plurality of element layers, the first element layer (see U1) and the second element layer (see U3 & U4) being adjacent to each other in the thickness direction (see Fig. 8).
	Therefore, SASAKI teaches a shape of the first plurality of all solid storage elements of the first element layer (see the shape of the PA1, NA1 of U1) is different from a shape of the second plurality of all solid storage elements of the second element layer (see the shape of the PA3, NA3, PA4, NA4 of U3 & U4) (see Figs. 8, 12).
 
	Regarding claim 13, regarding the claimed limitations required by claim 1 on which claim 13 depends, SASAKI teaches an all solid storage element laminate (see the all-solid-state lithium secondary battery laminate in the battery, see Figs. 8, 12) comprising: a plurality of element layers laminated in a thickness direction (see the U1 & U2, U3 & U4 laminated in up and down direction), each element layer of the plurality of element layers (see each of U1 & U4 and U3 & U4) having a plurality of all solid storage elements disposed in a matrix (see the PA1, SE1, NA1, PA2, SE2, NA2 of U1 & U2 in a matrix, and the PA3, SE3, NA3, PA4, SE4, NA4 of U3 & U4 in a matrix) such that a first plurality of all solid storage elements of a first element layer (see the PA1, SE1, NA1, PA2, SE2, NA2 of U1 & U2) of the plurality of element layers are electrically connected to a second plurality of all solid storage elements of a second element layer (see the PA3, SE3, NA3, PA4, SE4, NA4 of U3 & U4) of the plurality of element layers, the first element layer (see U1 & U2) and the second element layer (see U3 & U4) being adjacent to each other in the thickness direction (see Fig. 8).
	Therefore, SASAKI teaches a shape of first set of storage elements of the first plurality of all solid storage elements (see the shape of the first set (PA1, SE1) of the PA1, SE1, NA1, PA2, SE2, NA2 of U1 & U2) is different from a shape of a second set of storage elements of the first plurality of all solid storage elements (see the shape of the second set (NA1, PA2, SE2, NA2) of the PA1, SE1, NA1, PA2, SE2, NA2 of U1 & U2) (see Figs. 8, 12).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 13.	
	SASAKI teaches a shape of third set of storage elements of the second plurality of all solid storage elements (see the shape of the first set (PA3, SE3) of the PA3, SE3, NA3, PA4, SE4, NA4 of U3 & U4) is different from a shape of a fourth set of storage elements of the second plurality of all solid storage elements (see the shape of the first set (NA3, PA4, SE4, NA4) of the PA3, SE3, NA3, PA4, SE4, NA4 of U3 & U4).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.	
	SASAKI teaches a battery (see the battery, which has all-solid-state lithium secondary battery laminate, see Figs. 8, 12) comprising: the all solid storage element laminate according to claim 1 (see the rejection of claim 1); and an exterior body (see the outer case 30) housing the all solid storage elements (see Figs. 8, 12).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 15.	
	SASAKI teaches a resin (see the insulating part 101, 102) filling an inside of the exterior body (see the insulating part 101, 102 filing an inside of the outer case 30; [0080] The insulating part may be a member containing an insulating material, [0082] the insulating material may be aramid resin) (see Figs. 8, 12).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SASAKI (US 20160315346 A1) as applied to claim 1 above, further in view of GROSS (US 20040048149 A1).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “at least one of a ridge line portion and a corner portion each of the plurality of all solid storage elements of each element layer of the plurality of element layers  has a chamfered shape or a rounded shape”, SASAKI does not explicitly discloses the claimed feature.  However, GROSS discloses a new battery design, wherein Figs. 6, 9, 10 shows that the corner portion has a chamfered shape (see Figs. 6, 9, 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the battery in SASAKI so as to have a chamfered corner as taught by GROSS, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SASAKI (US 20160315346 A1) as applied to claim 1 above, further in view of PERRAUD (US 20160015987 A1).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a longest side of each of the plurality of all solid storage elements of each element layer of the plurality of element layers is 1 mm or less”, SASAKI does not explicitly discloses the claimed feature.  However, PERRAUD discloses a thin-film secondary battery, wherein the Figs. 5-6 shows the thin-film secondary battery has a rectangular parallelepiped shape (see Figs. 5-6) and the length LBAT and width IBAT are comprised between 100 μm and 10 cm [0051].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the battery in SASAKI so as to have a rectangular parallelepiped shape with the length and width between 100 μm and 10 cm as taught by PERRAUD, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Given the teachings above, it would have been obvious to have selected length within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).


Response to Arguments
	Applicant's arguments filed on 04/19/2022 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that “there is no separate longitudinal direction in any of the all solid storage elements (U1 and U2) or the all solid storage elements (U3 and U4), and thus, there cannot be any first and second longitudinal directions in Sasaki, let along first and second longitudinal directions that are different from each other. As such, Sasaki cannot and does not anticipate or render obvious the invention defined in independent claim 1” in P5-P7, is not persuasive.
	Based on the broadest reasonable interpretation, “longitudinal direction” is interpreted as to “lengthwise direction”.  There are two longitudinal directions in SASAKI; One is the front longitudinal direction, which extends along the left-right first direction, and the other is the side longitudinal direction, which extends along the front-back second direction.  Therefore, Figs. 8, 12 of SASAKI teaches the first plurality of all solid storage elements of the first element layer are disposed such that a first longitudinal direction thereof extends along a first direction, and the second plurality of all solid storage elements of the second element layer are disposed such that a second longitudinal direction thereof extends along a second direction different from the first direction (see the rejection of the amended claim 1).
	
Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726